Title: From George Washington to Colonel Elias Dayton, 21 July 1780
From: Washington, George
To: Dayton, Elias


					
						Dear Sir
						Head Quarters Colo. Deys [N.J.] 21st July 1780
					
					I have recd your favor of this date, as I did those of the 17th and 18th. I can by no means accede to Capt. Stewards proposal of giving up his three Deserters for an Officer of ours now in Captivity, as that kind of composition is wholly unprecedented—Neither can I consent to his having an interview with his Mother—except in the presence of an Officer in whom you can confide.
					Every measure is now taking to decrease our enormous Issues of provision. An indulgence of drawing is even denied to the Wives and Families of those who are in Captivity, tho’ it ought to be allowed to them if to any. You will therefore see the necessity of refusing it to those persons mentioned by you.
					I should have permitted Colo. Barber to have gone down with the Regiment, for which he was very anxious; but that his presence was and is absolutely necessary here. He has the inspection of three Brigades, and as there are new Recruits in them all, they stand in need of a more than common share of attention. I hope your having previous notice of the designs of the enemy, will enable you to make such dispositions for their reception as will compensate for the want of so good an Officer.
					I have sent you twelve Guineas by the Bearer which I wish safe to your hands. I am Dear Sir Yr most obt Servt
					
						Go: Washington
					
				